aj4




                OFFICE   OF THE   ATTORNEY       GENERAL    OF TEXAS
i’
                                        AUSTIN


                                                        Pebruory   9,   ¶Qg3B


     non* L* A* wooha
     state   superintendent    OS
     pub110 Instruction
     Austin,    Texar




                 This will
     February     7, 192&J,




                                                  so that the
                                                 Mly enacted.
                                           d the caption   OS the above
                                           eolf, and we do find a variance
                                        the caption    and the last sontence

                                y call fo your attention     the case of
                                001 District  et al vs. Earrs by the Com-
                                d Sound In 41 8. W. Czd) p 9, thich       case
     we believe   is In Faint on the question     presented.     nl? quote
     the lan,aage    of the court In passing    upon the Act OS the Legle-
     lature   then in question:
                                                                                  .
                      .The langunge    of the title     thereoi   not
                 olear in some roapeote      is sufficient      we think to
                 apprise   the ordinary   mind of the Subject matter
*i:
 IEon. L.




                of the body of the Aot.  The contention that
                the rubjeot OS the Aot 18 not exjwe88ed in
                the title   IS   o r er r u lc d   l


                The oaption  of the Aot before ~8, thoagh at var-
      Iauce   In tho lost part OS it, Is sutiioient   a8 to the
      vhole   OS it to give notice of what the Aot oontains.

               We therefore   hold that the Article    in   question   has
      been properly   enacted by the Legislature.